Citation Nr: 0918012	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder. 

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1990 to August 1990, May 1991 to September 1991, and August 
1997 to September 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  In August 2004 and July 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ), and it now returns to the Board for 
appellate review. 

In March 2004, the appellant testified before an acting 
Veterans Law Judge and in March 2009 before the undersigned, 
sitting at the RO.  Transcripts of these hearings are 
associated with the claims file.


FINDINGS OF FACT

1. The appellant is presumed to have been sound upon entry 
into service in June 1990 and May 1991.
 
2. The appellant is not presumed to have been sound upon 
entry into service with respect to his left shoulder and 
acquired psychiatric disorder in August 1997.

3. A left shoulder disability was not present in service from 
June 1990 to August 1990 or from May 1991 to September 1991 
or shown to be causally or etiologically related to any 
disease, injury, or incident in these periods of service.  

4. An acquired psychiatric disorder, to include bipolar 
disorder, was not present in service from June 1990 to August 
1990 or from May 1991 to September1991 or shown to be 
causally or etiologically related to any disease, injury, or 
incident in these periods of service.

3. A left shoulder disorder preexisted service beginning in 
August 1997 and was not clearly and unmistakably not 
aggravated by this last period of service.

4. An acquired psychiatric disorder, to include bipolar 
disorder, preexisted service beginning in August 1997 and was 
clearly and unmistakably not aggravated by this last period 
of service.


CONCLUSIONS OF LAW

1. Recurrent subluxation/dislocation of the left shoulder was 
aggravated by the appellant's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2. An acquired psychiatric disorder, to include bipolar 
disorder was not incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) imposes certain duties upon VA to notify 
the claimant of the shared obligations of the claimant and VA 
in developing his or her claim and to assist the claimant by 
making reasonable efforts to obtain relevant evidence in 
support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

As the Board's decision herein to grant service connection 
for recurrent subluxation/dislocation of the left shoulder is 
a full grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations as to that claim.  Although the 
appellant has not been provided with this information as to 
disability ratings and effective dates, such notice will be 
provided to the appellant with respect to the grant of 
service connection for a left shoulder disability upon 
implementation of the grant by the RO.  Therefore, further 
discussion of VCAA requirements with respect to the left 
shoulder claim is not necessary.

With respect to the psychiatric disorder claim, VCAA notice 
must be provided before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claims for VA 
benefits.  Pelegrini.  In this case, however, the appellant 
was not provided with VCAA compliant notice prior to the 
initial denial of his claim in May 2001.  VCAA letters were 
sent in August 2004 and February 2006.   

The Board observes that the August 2004 and February 2006 
VCAA notices informed the appellant of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Nevertheless, failure to provide pre-adjudicative notice of 
any VCAA elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the appellant.  Lack of prejudicial harm may 
be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Additionally, a statement of the case (SOC) and supplemental 
statement of the case (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the appellant with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that, subsequent to the August 2004 and February 2006 
letters, the appellant was supplied with SSOCs, thereby 
rectifying the deficient timing with respect to those 
notices. 

As for the notice requirements under Dingess/Hartman, the 
Board notes that the appellant was not provided with 
information on how to substantiate a disability rating and 
effective date.  However, the Board finds no prejudice as a 
result of the omission.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board herein concludes 
that the preponderance of the evidence is against the 
appellant's service connection claim for an acquired 
psychiatric disorder, any questions as to the assignment of 
disability ratings and effective dates are rendered moot with 
respect to that claim.  Therefore, the Board finds that the 
appellant was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing him 
with a VA examination.  The appellant's service treatment 
records, private medical records, and the reports of January 
2001, February 2001, July 2005, and August 2005 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Board 
observes that the appellant identified records from Womack 
Army Medical Center and Martin Army Community Hospital and 
submitted complete authorizations for release of these 
records to VA.  However, requests for such records by the RO 
yielded a response from both locations that there were no 
records for the appellant, and there is nothing in the file 
to suggest that additional requests would produce the 
records.  Accordingly, the Board determines that further 
efforts to obtain these outstanding records are unnecessary 
in this case. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

The appellant contends that his current left shoulder and 
acquired psychiatric disorders are the result of an increase 
in severity of these disorders that occurred during military 
service.  Thus, he argues that service connection is 
warranted for a left shoulder disorder and an acquired 
psychiatric disorder.

For VA compensation purposes, service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  Active duty is full time duty in the Armed 
Forces other than active duty for training.  Id.  With regard 
to National Guard and Reserve service, active duty for 
training is full time duty performed under 32 U.S.C. §§ 316, 
502, 503, 504, or 505 or the prior corresponding provisions 
of law.  Id.  Inactive duty training is duty other than full-
time duty performed under the same provisions of 32 U.S.C. §§ 
316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the appellant is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the appellant 
cannot claim service connection for that disorder, but the 
appellant may bring a claim for service-connected aggravation 
of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  

If an appellant is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The appellant has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his June 1990 enlistment 
examination, the appellant denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Additionally, no service 
treatment records document a left shoulder or psychiatric 
disability at the start of service beginning in May 1991.  
Therefore, the appellant is presumed to have been in sound 
condition upon his entry into these periods of service.  38 
U.S.C.A. § 1111; Wagner.   

Clear and unmistakable evidence that a disability preexisted 
service and was not aggravated by service may rebut this 
presumption.  In this case, with respect to the left 
shoulder, the Board observes that the appellant has testified 
that he first injured the left shoulder playing football 
prior to enlistment in June 1990.  This contention is also 
noted in December 1996 private treatment records.  However, 
the Board observes that treatment records pre-dating service 
back to 1983 are in the claims file, and, although they 
mention other football injuries, a left shoulder injury is 
not documented.  The appellant's lay statements alone are not 
sufficient to establish a disability as preexisting service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Board finds that there 
is not clear and unmistakable evidence that the appellant's 
left shoulder disability preexisted his initial enlistment 
into service in June 1990 or his period of service beginning 
in May 1991. 

With respect to his psychiatric disorder, the first 
documented evidence of the disorder is in October 1996.  
Although the appellant has suggested that this disorder is 
congenital, and therefore, preexisted his entry into service, 
and also has reported some psychiatric treatment at some time 
in 1991 while in college, there is no medical documentation 
in support of these claims.  See id.  Accordingly, there is 
not clear and unmistakable evidence that the appellant's 
psychiatric disorder preexisted his service in either 1990 or 
1991.

Additionally, service treatment records are negative for any 
complaint, treatment, or diagnosis of either a left shoulder 
disorder or psychiatric disorder in relation to the periods 
of service from June 1990 to August 1990 and from May 1991 to 
September 1991.  Moreover, no competent medical professional 
has suggested that the appellant's left shoulder disorder or 
acquired psychiatric disorder is directly related to either 
of these periods of service.  In light of the above, service 
connection for either a left shoulder disorder or acquired 
psychiatric disorder is not warranted on a direct basis with 
respect to either the first or second periods of service. 

 However, the Board notes that the appellant's bipolar 
disorder and left shoulder disorder were documented as 
existing at the time of his July 1997 retention examination, 
prior to his August 1997 to September 1997 period of service.  
Accordingly, the appellant is not presumed to have been sound 
upon entry into this period of service with respect to either 
disorder.  38 U.S.C.A. § 1111; Wagner.  

Additionally, post-service medical evidence reflects a 
current left shoulder disorder, assessed as recurrent 
subluxation/dislocation of the left shoulder.  Further, post-
service private and VA treatment records show a diagnosis of 
bipolar disorder.  Thus, the Board finds that the Appellant 
has a current diagnosis of a left shoulder disorder and an 
acquired psychiatric disorder.  Thus, the question is whether 
either disorder was aggravated by service.     

With respect to the appellant's left shoulder disability, the 
Board determines that there is not clear and unmistakable 
evidence that the appellant's left shoulder disability did 
not undergo an increase in severity during service.  Service 
treatment records dated in August 1997 show treatment for 
left shoulder instability and constitutional laxity.  
Additionally, a July 2005 VA examiner indicated that the 
recurrent subluxation was not initially caused by military 
service, but that military service did more than likely 
aggravate a preexisting problem.  There is no medical 
evidence that contradicts this opinion or that otherwise 
suggests that the appellant's left shoulder disability did 
not increase in severity during service.  Accordingly, as the 
appellant's left shoulder disability preexisted service, most 
likely increased in severity during service, and is not shown 
by clear and unmistakable evidence to not have been 
aggravated during service, the Board concludes that service 
connection is warranted for recurrent subluxation/dislocation 
of the left shoulder.   

However, the record fails to show that an increase in 
severity occurred with respect to the appellant's acquired 
psychiatric disorder.  In this regard, the Board notes that 
private treatment records reveal a diagnosis of bipolar 
disorder in July 1997 and that the appellant was prescribed 
medication for the disorder in October 1996, prior to his 
last period of active service.  Service treatment records 
dated prior to 1996 reflect no complaint, treatment, or 
diagnosis relative to bipolar disorder.  August and September 
1997 service treatment records only indicate that, subsequent 
to his July 1997 retention examination, the appellant's 
suitability for deployment was assessed and he was found to 
be nondeployable.  Thus, the service treatment records 
provide no evidence that the Appellant's bipolar disorder 
increased in severity during service.  

Additionally, post-service medical evidence does not show 
that the appellant's bipolar disorder was in any way 
aggravated as a result of his last period of service.  Both 
the January 2001 and August 2005 VA examiners, upon reviewing 
the record and examining the appellant, opined that 
appellant's military service did not exacerbate his 
psychiatric disorder.  Additionally, the January 2001 
examiner noted that the appellant's service was a positive 
experience until his discharge, and the August 2005 examiner 
stated that, although the appellant was disappointed with not 
being deployed, the disappointment would not have translated 
into a meaningful worsening of the disorder.  

Further, post-service treatment evidence through the end of 
1997 only shows that the appellant continued his medication 
regimen and does not suggest any increase in severity of the 
appellant's symptoms.  Moreover, a May 1998 treatment record 
indicates that his bipolar disorder seemed stable.  In light 
of this evidence, the Board determines that there is clear 
and unmistakable evidence that the appellant's acquired 
psychiatric disorder was not aggravated by his military 
service.  

The Board has considered the appellant's statements as to the 
aggravation of his current bipolar disorder by his military 
service.  However, although the appellant may describe his 
symptoms, he is not competent to provide evidence as to the 
etiology or change in severity of a disorder.  See Layno; 
Jones: Espiritu.  As the competent medical evidence does not 
show that the appellant's preexisting bipolar disorder 
underwent an increase in severity during service and reflects 
clearly and unmistakably that the disorder was not aggravated 
by service, service connection for bipolar disorder is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder.  Therefore, this claim must be denied.


ORDER

Service connection for recurrent subluxation/dislocation is 
granted on the basis of aggravation.

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


